 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations

    

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA 30
BY

    

CLEHK
UTHEHN §§ H,CT
UNITED STATES OF Al\/[ERICA .]`UDGMEN'I` IN A C

(For Revocation of Probation or Supervised Release)

V (For Offenses Comrnitted On or After November l, 1987)

JOSE LUIS BARAJAS-HERNANDEZ (l)
Case Number: l3CR2 l 72~J'LS

KENNETH J. TROIANO
Defendant’s Attomey

REGISTRATION No. 02449029
E _

THE DEFENDANTZ

13 admitted guilt to violation of allegation(s) No. l

|:l was found guilty in violation of allegation(s) No. - after denial Of guilty .

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are lilly paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

March15.2019

Date of Irnposition of Sentence

 
 
 
 

 

  

oNoRABILE JAi\ns L. sAMMARnNo
ITED STATES DISTRICT JUDGE

l3CR2172-JLS

 

 

" AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE LUIS BARAJAS-HERNANDEZ (l) Judgrnent - Page 2 of 2
CASE NUMBER: l3CR2172-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

l:||j

l:f The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bu;reau of
Prisons:

|I on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l3CR2172-JLS

